DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-40 and 42-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 37 and 50, the limitation “which uses a printing technique which does not create raised printed characters” in lines 9-10 was not described in the original 
Claims 38-49 and 51-56 depend from claims 37 and 50 respectively and inherit this issue therefrom.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-40 and 42-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 37, the limitation “inputting variable data requested by said customer and said variable data creating an iteration of said informational content” in lines 19-20 of claim 37 renders claim 37 unclear. The metes and bounds of the claimed term “an iteration of said informational content” are. Applicant’s arguments filed on 1/18/2021 
As to claims 37 and 50, the limitation “shipping said bound volumes to said customer without maintaining said volumes in inventory” in lines 25-26 of claim 37 and lines 22-23 of claim 50 renders the claims unclear. The specification does not provide a standard for ascertaining what actions are required for a volume to be maintained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claims 37 and 50, the limitation “which uses a printing technique which does not create raised printed characters” in lines 9-10 renders the claims unclear. The disclosure does not describe a printing technique which does not create raised printed characters. Applicant argues in the reply filed 1/18/2021 that inkjet printing does not create raised printed characters, however this contradicts the specification at paragraph [0100] that states the type is thin, which would have some height. A possible correction would read - - which uses inkjet printing - - . This is the interpretation that will be used in the following rejections.
As to claim 37, the limitation “wherein said variable data comprises editorial changes to the visual representation of said informational content” in lines 16-17 renders the claims unclear. It is not clear from the claims what would comprise editorial changes to the visual representation of the informational content. The disclosure and the arguments mention emphasizing by highlighting, underlining, or otherwise noting as special, however it is unclear if these are intended to be part of the editorial changes or if the editorial changes to the visual representation are intended to reference something different. For the rejections below it will be considered that any variable data that changes the visual representation, including additions thereto, will change the visual representation of the informational content once added to the file representing the informational content in the print file.
Claims 38-49 and 51-56 depend from claims 37 and 50 respectively and inherit these issues therefrom.
As to claim 42, the limitation “wherein said information content comprises religious texts together with numerous types and examples of illustrations, lessons and commentary associated with various parts of said religious texts and available for selection by said customer” renders the claims unclear. The scope of the claim cannot be determined because the specification has not provided a standard for ascertaining how many are required with the limitation “numerous types and examples of illustrations, lessons and commentary associated with various parts of said religious texts” or what standard there is for the association of the types and examples of illustrations, lessons and commentary and the texts. Therefore, the metes and bounds of the claim are unclear and one of ordinary skill in the art would not be reasonably 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37, 38, 40, 42-47, 49-51, 53, 54, and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warmus et al. (6,952,801) in view of Laaspere et al. (US PGPub 2004/0252149 A1).
As to claim 37, Warmus et al. teaches a method of filling an order for volumes of printed material (column 1, lines 16-18 and column 6, line 44-column 7, line 4), comprising:
(a)    retaining informational content of a plurality of titles (text to be reproduced on a page, column 12, lines 37-45) in computer accessible storage (column 7, lines 5-35 and column 12, lines 37-45 and column 13, lines 30-40);
(b)    maintaining an inventory of paper (the source of the pages in column 7, lines 59-61);

(d)    drawing on said inventory of paper to feed said paper to a printer which uses a printing technique which does not create substantially raised printed characters (column 9, lines 1-16, column 6, lines 29-43, and column 7, lines 59-61, the printing methods taught by Warmus et al. are considered to not create substantially raised printed characters);
(e)    printing, using said printing technique which does not create raised printed characters, on said paper to produce printed paper with informational content of said particular one of said titles and corresponding to said specified number of volumes (column 7, line 40-column 8, line 27, column 8, lines 33-60 and column 9, lines 1-6, where the number of volumes needed are produced, column 12, lines 46-51);
(f)    inputting variable data requested by said customer and said variable data creating an enhanced iteration of said informational content (template file in column 11, lines 42-46), wherein said variable data comprises editorial changes to the visual representation of said informational content (column 11, line 42-column 12, line 13, where the variable information is inserted into the print file, see interpretation under the 112 rejection above);
(g)    binding said printed paper into said specified number of volumes to produce said specified number of bound volumes (column 8, lines 12-26); and

While Warmus et al. teaches an on demand print system (column 6, line 44-column 7, line 39), Warmus et al. does not explicitly teach the paper is a lightweight continuous roll web paper and a printing technique which does not create raised printed characters.
Laaspere et al. teaches, in an on-demand ink jet printing system (paragraphs [0001]-[0005]), the paper is a lightweight continuous roll web paper (figure 1 and paragraph [0025] teach the use of continuous roll web paper; paragraph [0042] teaches the paper is lightweight by teaching the paper is 45 g/m2, which is less than the 50 g/m2 defined to be the cutoff for lightweight papers in paragraph [0041] of the instant disclosure) and a printing technique which does not create raised printed characters (paragraphs [0001]-[0005] teach the use of inkjet systems which are taught in the instant application at [0100] that the type is thin in inkjet systems, see above 112 rejections; paragraphs [0003]-[0004] and [0037] discuss cockle or changes to the substrate due to the deposition of ink as to be avoided).
It would have been obvious to one skilled in the art before the effective filing date to modify Warmus et al. to have the paper is a lightweight continuous roll web paper and a printing technique which does not create raised printed characters as taught by Laaspere et al. because it is a well known continuous roll web paper type in on-demand systems as exemplified by Laaspere et al. (paragraphs [0002], [0025], [0037], and [0042]) and because the it is a well known system for depositing multicolor aqueous 
As to claim 38, Warmus et al. as modified teaches wherein said lightweight paper weighs generally about 39-50 grams per square meter, coated or uncoated (paragraph [0042] of Laaspere et al. teaches the paper is lightweight by teaching the paper is 45 g/m2).
As to claim 40, Warmus et al. as modified teaches (citations to Warmus et al. except where otherwise indicated) wherein said informational content is made available to said customer in an editable format and said customer is given the opportunity to edit said content (column 3, lines 36-52, column 6, lines 10-12, column 7, lines 5-61, and column 11, line 42-column 12, line 36).
As to claim 42, Warmus et al. as modified teaches (citations to Warmus et al. except where otherwise indicated) teaches informational content having a plurality of forms (column 6, lines 28-58, column 7, lines 5-55, and column 10, lines 26-36) and being selectable by the customer (column 7, lines 5-55, column 10, lines 26-37, and column 11, line 32-column 12, line 36).  The particular form of the informational content is considered to be directed to conveying a message or meaning to a human reader independent of the intended computer accessible storage and the computer accessible storage merely serves as a support for the information. Therefore, no functional relationship is considered to exist between the computer accessible storage and the informational content. (See MPEP 2111.05 III) Therefore, the limitations “wherein said information content comprises religious texts, illustrations, lessons and commentary wherein the illustrations, lessons, and commentary are associated with various parts of 
As to claim 43, Warmus et al. as modified (citations to Warmus et al. except where otherwise indicated) teaches informational content having a plurality of forms (column 6, lines 28-58, column 7, lines 5-55, and column 10, lines 26-36) and a plurality of areas within the documents that are selectable for editing (column 11, line 42-column 12, line 13) where the variable information can be indicated to have formatting information including options for tabs, fonts, etc (column 14, lines 23-63), and therefore, Warmus et al. as modified teaches informational content which said customer is given the opportunity to emphasize for the intended recipient (column 11, line 42-column 12, line 36 and column 14, lines 23-63, where the user can input custom text having whatever content is desired by the user at selected locations and given the option to set formatting information such as tabs, fonts, etc of the text added, and therefore is considered to be given the opportunity to emphasize for the intended recipient). The particular form of the informational content is considered to be directed to conveying a message or meaning to a human reader independent of the intended computer accessible storage and the computer accessible storage merely serves as a support for the information. Therefore, no functional relationship is considered to exist between the computer accessible storage and the informational content. (See MPEP 2111.05 III) Therefore, the limitations “wherein said religious text is composed of passages” are 
As to claim 44, Warmus et al. as modified (citations to Warmus et al. except where otherwise indicated) teaches informational content having a plurality of forms (column 6, lines 28-58, column 7, lines 5-55, and column 10, lines 26-36) and a plurality of areas within the documents that are selectable for editing (column 11, line 42-column 12, line 13) where the variable information can be indicated to have formatting information including options for tabs, fonts, etc (column 14, lines 23-63), and therefore, Warmus et al. as modified teaches informational content which said customer is given the opportunity to emphasize for the intended recipient by highlighting, underlining, or otherwise noting as being special (column 11, line 42-column 12, line 36 and column 14, lines 23-63, where the user can input custom text having whatever content is desired by the user at selected locations and given the option to set formatting information such as tabs, fonts, etc of the text added, and therefore is considered to be given the opportunity to emphasize for the intended recipient by otherwise noting as being special through the formatting information chosen, such as the font indicated). The particular form of the informational content is considered to be directed to conveying a message or meaning to a human reader independent of the intended computer accessible storage and the computer accessible storage merely serves as a support for the information. Therefore, no functional relationship is considered to exist between the computer accessible storage and the informational content. (See MPEP 2111.05 III) Therefore, the limitations “wherein said religious text is composed of passages” are considered to be non-functional descriptive material and does not serve 
As to claim 45, the requirements of the claim are considered to be met since claim 44 was met in the alternative where the emphasis was provided by otherwise noting as being special and the highlighting or underlining are considered to be optional. Only that which is optional is claimed here, and therefore claim 45 does not recite any features which would define over Warmus et al. as modified. However, note that Warmus et al. as modified (citations to Warmus et al. except where otherwise indicated) teaches the conventionality of using an inkjet technique capable of printing on paper to result in producing printed paper with any colors as desired (column 13, lines 49-59 of Warmus et al.) and it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the ink jet printer in Warmus et al. as modified to print on paper with any color or any other appropriate visual spectrum desired as taught by the applied prior art.  Since the ink jet printer is capable of printing in different colors, the customer is given the opportunity to print the highlighted or underlined information in different colors.
As to claim 46, Warmus et al. as modified (citations to Warmus et al. except where otherwise indicated) teaches informational content having a plurality of forms (column 6, lines 28-58, column 7, lines 5-55, and column 10, lines 26-36) and being selectable by the customer (column 7, lines 5-55, column 10, lines 26-37, and column 11, line 32-column 12, line 36).  The particular form of the informational content is considered to be directed to conveying a message or meaning to a human reader independent of the intended computer accessible storage and the computer accessible 
As to claim 47, Warmus et al. as modified teaches (citations to Warmus et al. except where otherwise indicated) wherein said informational content is available to said customer in an editable format (column 11, line 42-column 12, line 36) and said customer is given the opportunity to generate a personalized message with sections emphasized (column 11, line 42-column 12, line 36 and column 14, lines 23-63, where the user can input custom text having whatever content is desired by the user at selected locations and given the option to set formatting information such as tabs, fonts, etc of the text added, and therefore is considered to be given the opportunity to generate a personalized message with sections emphasized which related to age and problems selected by the customer based on the information that the customer decides to provide).
As to claim 49, Warmus et al. as modified teaches wherein said paper is fed using a web paper feeding technique (figure 1 and paragraph [0025] of Laaspere et al.).
As to claim 50, Warmus et al. teaches a method of filling an order for volume or volumes of printed material (column 1, lines 16-18 and column 6, line 44-column 7, line 4), comprising:
(a)    retaining informational content of a plurality of titles (text to be reproduced on a page, column 12, lines 37-45) in computer accessible storage (column 7, lines 5-35 and column 12, lines 37-45 and column 13, lines 30-40);
(b)    maintaining an inventory of paper (the source of the pages in column 7, lines 59-61);
(c)    receiving, from a customer, an order for a specified number of bound volumes of a particular one of said titles the informational content of which is stored in computer accessible storage (column 6, lines 29-43 and column 20, lines 32-34);
(d)    drawing on said inventory of paper to feed said paper to a printer which uses a printing technique which does not create raised printed characters (column 9, lines 1-16 and column 7, lines 59-61);
(e)    printing, using said printing technique which does not create substantially raised printed characters, on said paper to produce printed paper with informational content of said particular one of said titles and corresponding to said specified number of volumes (column 7, lines 59-61, column 8, lines 33-60 and column 9, lines 1-6);
(f)    binding said printed paper into said specified number of volumes to produce said specified number of bound volumes (column 8, lines 12-26); and
(g)    shipping said bound volumes to said customer without maintaining said volumes in inventory (column 6, lines 34-37);

While Warmus et al. teaches an on demand print system (column 6, line 44-column 7, line 39), Warmus et al. does not explicitly teach the paper is a lightweight continuous roll web paper and a printing technique which does not create raised printed characters.
Laaspere et al. teaches, in an on-demand ink jet printing system (paragraphs [0001]-[0005]), the paper is a lightweight continuous roll web paper (figure 1 and paragraph [0025] teach the use of continuous roll web paper; paragraph [0042] teaches the paper is lightweight by teaching the paper is 45 g/m2, which is less than the 50 g/m2 defined to be the cutoff for lightweight papers in paragraph [0041] of the instant disclosure) and a printing technique which does not create raised printed characters (paragraphs [0001]-[0005] teach the use of inkjet systems which are taught in the instant application at [0100] that the type is thin in inkjet systems, see above 112 rejections; paragraphs [0003]-[0004] and [0037] discuss cockle or changes to the substrate due to the deposition of ink as to be avoided).
It would have been obvious to one skilled in the art before the effective filing date to modify Warmus et al. to have the paper is a lightweight continuous roll web paper and a printing technique which does not create raised printed characters as taught by Laaspere et al. because it is a well known continuous roll web paper type in on-demand 
As to claim 51, Warmus et al. as modified teaches wherein said lightweight paper weighs generally about 39-50 grams per square meter, coated or uncoated (paragraph [0042] of Laaspere et al. teaches the paper is lightweight by teaching the paper is 45 g/m2).
As to claim 53, Warmus et al. as modified (citations to Warmus et al. except where otherwise indicated) teaches informational content having a plurality of forms (column 6, lines 28-58, column 7, lines 5-55, and column 10, lines 26-36) and a plurality of areas within the documents that are selectable for editing (column 11, line 42-column 12, line 13) where the variable information can be indicated to have formatting information including options for tabs, fonts, etc (column 14, lines 23-63), and therefore, Warmus et al. as modified teaches informational content which said customer is given the opportunity to emphasize for the intended recipient by highlighting, underlining, or otherwise noting as being special (column 11, line 42-column 12, line 36 and column 14, lines 23-63, where the user can input custom text having whatever content is desired by the user at selected locations and given the option to set formatting information such as tabs, fonts, etc of the text added, and therefore is considered to be given the opportunity to emphasize for the intended recipient by otherwise noting as being special through the formatting information chosen, such as the font indicated). The particular form of the informational content is considered to be directed to 
As to claim 54, Warmus et al. as modified (citations to Warmus et al. except where otherwise indicated) teaches informational content having a plurality of forms (column 6, lines 28-58, column 7, lines 5-55, and column 10, lines 26-36) and being selectable by the customer (column 7, lines 5-55, column 10, lines 26-37, and column 11, line 32-column 12, line 36).  The particular form of the informational content is considered to be directed to conveying a message or meaning to a human reader independent of the intended computer accessible storage and the computer accessible storage merely serves as a support for the information. Therefore, no functional relationship is considered to exist between the computer accessible storage and the informational content. (See MPEP 2111.05 III) Therefore, the limitations “wherein said informational content is composed of a list of possible problems experienced by the intended recipient and available for selection by said customer” are considered to be non-functional descriptive material and does not serve to patentably distinguish the claimed method from the method taught by Warmus et al. as modified. Accordingly, the 
As to claim 56, Warmus et al. as modified teaches wherein said paper is fed using a web paper feeding technique (figure 1 and paragraph [0025] of Laaspere et al.).

Claims 39 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warmus et al. (6,952,801) and Laaspere et al. (US PGPub 2004/0252149 A1) as applied to claims 37 and 50 respectively above, and further in view of Tatt et al. (4,657,783).
As to claims 39 and 52, Warmus et al. as modified teaches all of the limitations of the claimed invention, as noted above for claims 37 and 50 respectively, except wherein said lightweight papers weighs generally about 27-40 grams per square meter, coated or uncoated.
Tatt et al. teaches a lightweight coated paper that weighs between 27-40 grams per square meter grams per square meter (See Column 1, lines 22-27).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Warmus et al. as modified to use a known lightweight paper wherein said lightweight papers weighs generally about 27-40 grams per square meter, and is coated or uncoated as taught by Tatt et al. in order to ensure good stability and flatness of the paper while in use.

Claims 48 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warmus et al. (6,952,801) and Laaspere et al. (US PGPub  as applied to claims 37 and 50 respectively above, and further in view of Suzuki et al. (US PGPub 2004/0261963 A1).
As to claims 48 and 55, Warmus et al. as modified teaches all of the limitations of the claimed invention, as noted above for claims 37 and 50 respectively, except wherein said paper is coated.
Suzuki et al. teaches a paper for printing is a lightweight coated paper (paragraphs [0011]-[0012] and [0018], where the weight is 50 grams per square meter or less, or preferably 45 grams per square meter or less).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Warmus et al. as modified to have the paper be lightweight paper as taught by Suzuki et al. use a known lightweight coated paper for printing with the benefit of a paper that is light in weight yet offers opacity suitable for printing, possessing a good ink-impression property and gloss, and particularly an excellent printablity that prevents the paper from tearing (paragraph [0011]).

Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s argument on page 12 that the limitation “inputting variable data requested by said customer and said variable data creating an iteration of said inventory” was clear because “On-demand printing by its nature would create an iteration in the inventory  based on the demanded print”, it is noted that the claimed 
With respect to Applicant’s argument on page 13 that the limitation “shipping said bound volumes to said customer without maintaining said volumes in inventory” arguing that “the system described here does not need a robust inventory system, if at all, due to its inventive approach, and a person having ordinary skill in this art would readily understand this”, it is considered that the metes and bounds of what is required by “without maintaining said volumes in inventory” is unclear. The specification does not provide a standard for ascertaining what actions are required for a volume to be maintained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, and would not be apprised of what duration or quantity of bound volumes qualified as maintaining said volumes in inventory. Note that all of the art used in the current rejections of the independent claims involves print on demand systems that are considered not need to maintain an inventory of finished volumes in order to satisfy an order. 
With respect to Applicant’s argument on pages 14-15 that secondary considerations apply because of the failure of others to put the invention together, it is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the argument on pages 16-17 that Warmus et al. does not teach “maintaining the informational content of a plurality of titles in the computer”, it appears that Applicant is arguing that because the files of Warmus et al. are not titles because they are not books, necessarily. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the titles are files representing entire books) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, it is considered that Warmus does teach the claimed titles through the teaching of the files including text, images, and pages to be reproduced, which is considered to be capable of containing the text of entire documents. Applicant further argues on page 17 that Warmus does not maintain these titles because they are uploaded by the customer. However, as indicated by the table reproduced in the arguments at page 16, Warmus does at least temporarily maintain even those titles that are uploaded for at least the 
With respect to the argument on pages 17-18, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., editing, enhancing, and customizing the interior content of a book, the contents of which are not authored and provided by a customer, namely based on religious texts no longer under copyright control of any individual) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Warmus et al. teaches variable page files along with master page files at column 7, lines 5-7.
With respect to the argument on page 18 that Warmus et al. does not teach a printing technique which does not create raised printed characters, the current rejection uses a combination of Warmus et al. and Laaspere et al. to read on this limitation as noted in detail above. Please also note the above rejection under 112 for this limitation.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER BAHLS/Primary Examiner, Art Unit 2853